Citation Nr: 1601647	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right arm and shoulder disorder, to include as secondary to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to May 1966.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for fibrous dysplasia right humerus as no new and material evidence adequate to reopen the claim was received.

In May 2012, the Board found that new and material evidence had been received and granted the appeal to reopen the claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition.  However, the Board remanded the case in May 2012 and April 2014 for further development.  The September 2012 VA examiner provided an opinion in a May 2014 addendum pursuant to the instructions set out by the April 2014 remand provided in detail below.  As such, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran's current right arm and shoulder disorder, to include fibrous dysplasia and degenerative joint disease, did not begin during service, did not manifest within one year of separation from active duty, is not the result of in-service herbicide agent exposure, and is not related to service in any other way.

2. Fibrous dysplasia is a congenital defect and is not a disability for VA purposes; no other disability is superimposed upon this defect.





CONCLUSION OF LAW

The criteria for service connection for a right arm and shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.307(a)(6), 3.309(a), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a February 2007 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.

Also, the Veteran was provided VA examinations of his right arm and shoulder disorder in October 1983 and September 2012, with an addendum opinion in May 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and generally are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation of the congenital defect during service by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the interpretation by VA of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran asserted in a March 1980 Statement in Support of Claim that he was stationed in Vietnam in an area where Agent Orange was heavily used, which could have caused his right humerus condition.  Additionally, in his January 2007 Statement in Support of Claim, he contended that he was training in Hawaii under combat conditions when a tank "ran up on" the jeep the Veteran was driving and "stopped in the front seat of the jeep."  As a result, the Veteran stated that the tank driver and he were administratively disciplined.  He claimed that he did not seek medical attention at the time of the accident, but that he received treatment for this injury after service.

Also, in January 2007, the Veteran first discussed the in-service jeep accident during the course of receiving medical treatment for his right arm and shoulder.  He contended that a tank hit him in the back of his jeep, causing him to hit his right shoulder with the front bumper of the jeep and the speed sign.  He alleged that he had to go to combat despite the soreness in his right shoulder.  In August 2007, the Veteran reported chronic pain symptoms that began around 1966 when he injured his shoulder in service.  See VBMS, 3/3/08 VA Treatment Records (Bay Pines 5/10/95-8/7/07), p. 124, 142.

At a September 2012 VA examination, the Veteran reported that the only time he can remember an injury in service was from a jeep accident in 1963 or 1964 when he "bumped" his arm during combat training prior to going to Vietnam.  He stated that he was driving when he pulled off the road and got out of the jeep to pick up a tow hook and then got back into the car.  The driver of a tank behind the jeep lost control and drove over the jeep, and the Veteran claimed to have pushed his passenger out of the way.  As a result, he asserted that he fell and hit the front bumper of the jeep and the street sign before he stopped.  He stated that he never reported the accident and denied any fracture or treatment afterwards.

Service treatment records (STRs) reflect no complaints, findings, or treatment related to his right arm and shoulder during the almost two years he was in service, although they do reflect other complaints and treatment for a backache, chest pain, cough, sore throat, fever, a cut thumb, extreme nervousness, diarrhea, rash, skin abrasion, burn, nose bleed, headache, swollen toe, and urinary problems.  At the time of his June 1964 enlistment examination, the Veteran reported that his health was good and denied any swollen or painful joints; tumor, growth, cyst, or cancer; arthritis or rheumatism; bone, joint, or other deformity; and painful or "trick" shoulder or elbow.  The examiner found the Veteran to have normal strength and range of motion of the upper extremities.  See VBMS, 4/23/14 STR, p. 3, 5.  In an April 1966 separation examination, the Veteran reported that his health was good and again denied any swollen or painful joints; tumor, growth, cyst, or cancer; arthritis or rheumatism; bone, joint, or other deformity; and painful or "trick" shoulder or elbow.  He also denied having any illness or injury besides mumps.  The examiner noted that the Veteran had normal strength and range of motion in his upper extremities.  See id., p. 7-8, 11.

Private treatment records from November 1978 to February 1979 reflect that the Veteran had a full active and passive range of motion in all joints of his upper extremities, no axillary adenopathy, no evidence of atrophy, no muscle weakness, and no sensory abnormality in the upper extremities.  See VBMS, 11/30/83 Private Treatment Records, p. 92, 95, 99.

However, in March 1980, the Veteran first complained of right shoulder pain, reporting that it began about one month prior and noted aching discomfort in the right shoulder since that time.  An x-ray revealed a lesion or bone cyst involving the proximal humeral metaphysis.  The doctor diagnosed the Veteran with a cystic tumor of the bone of the right proximal humerus, possible aneurysmal bone cyst with consideration for giant cell tumor of bone, ruling out unicameral bone cyst residual and fibrous bone cyst.  See VBMS, 5/7/80 Private Treatment Records (Dr. A.O. 2/24/75-3/14/80), p. 9.

In a May 1980 special examination report, which is attached to the October 1983 VA examination report, the Veteran stated that in retrospect he felt that he had some discomfort in his right arm going back to the age of 20.  However, the examiner provided that "this is really unclear and . . . that it appears as if the initial problem probably started a couple of years ago."  See VBMS, 11/30/83 VA Exam, p. 5.

Private X-rays from June 1982 revealed a recurrence of the proximal humeral cyst with involvement of the humeral head and tuberosity and cortical deformity.  Private treatment records from July 1982 noted that VA records revealed that the Veteran had fibrous dysplasia.  See VBMS, 9/22/83 Private Treatment Records (Dr. A.O. 2/24/75-5/10/83), p. 13, 15.

At an October 1983 VA examination, the Veteran noted that he slipped and fell, fracturing his right arm, after the bone tumor was discovered.  Although the Veteran stated he was doing well for awhile after removal of the benign tumor and bone graft, he reported a high degree of intense pain in his right arm and progressing weakness and soreness in his right arm and shoulder during the past six months, which was aggravated by physical use.  The VA examiner found no tenderness and moderate weakness in the right shoulder and upper arm.  Upon objective evaluation, the VA examiner diagnosed the Veteran with bone tumor of the right humerus, fibrous dysplasia.

VA treatment records from October 1983 to December 1985 reflect continued diagnosis and treatment of the Veteran's fibrous dysplasia.  An October 1983 VA treatment record reflects an initial impression of fibrous dysplasia, bone tumor of right humerus by history.  In January 1984, the Veteran was admitted to the hospital for a biopsy and bone scan of his right shoulder, which found benign fibroblasts consistent with fibrous dysplasia.  Additionally, the physician found outside slides to be consistent with fibrous dysplasia.  In February 1984, the Veteran underwent a right proximal humerus reconstruction with Neer prosthesis and right fibular strut graft.  In May 1985, the Veteran reported no complaints of pain and was using his arm fully and actively.  However, an October 1985 radiographic report noted a fracture in the middle third of the humerus with bone graft fixation and that the bone graft at the middle third is incompletely healed.  In December 1985, the Veteran complained of loss of function in his upper extremities, although x-rays from one month prior were normal.  See VBMS, 11/18/83 VA Treatment Records (St. Paul 10/11/83-10/19/83), p. 7; 12/20/85 VA 10-1000 (2/24/75-3/26/84), p. 11; 12/20/85 VA 10-1000 (3/14/80-12/17/85), p. 3, 59; 12/20/85 VA 10-1000 (1/9/84-4/24/85), p. 1, 3, 5.

Private treatment records from June 1982 to November 1993 continue to reflect the Veteran's diagnosis, complaints, and treatment of his right arm and shoulder.  In July 1985, the Veteran was diagnosed with status post surgery on the right shoulder, with major residual limitations in movements in the dominant arm.  In December 1985, the Veteran complained of pain in his right arm and expressed concern of loosening of his prosthesis.  However, the private physician found that his main pain was probably some minor prosthesis pain as he did not see any loosening of any components.  In January 1988, the Veteran was diagnosed with status post right shoulder surgery for his "right proximal humerus fibrous dysplasia resection and Neer prosthesis/fibular strut grafts" with increasing pain over prosthetic head and limited range of motion on the right.  A January 1988 letter from Dr. E.C. reflected a diagnosis of status post prosthetic replacement for fibrous dysplasia with possible loosening and possible weak rotator cuff muscles.  See VBMS, 12/20/85 VA 10-1000 (3/14/80-12/17/85), p. 43, 60-61; 3/18/87 Private Treatment Records, p. 9; 11/30/83 Private Treatment Records, p. 29; 11/30/83 VA 10-10 Forms, p. 22.

SSA records also document the Veteran's right arm and shoulder disorder.  A February 1986 letter from Dr. C.C, a licensed psychologist, reflects the Veteran's report of an in-service accident and subsequent hospitalization in 1966, which were related to his arm and spine as well as re-injuries to his arm; exposure to Agent Orange in Vietnam; and being bothered by his artificial shoulder.  In the March 1988 Report of Continuing Disability Interview, the Veteran reported that his prosthesis was riding too high on the shoulder joint, causing an extreme amount of pain.  The Disability Determination Rationale reflected some deformity in the right shoulder by x-ray.  A November 1993 examination report by Minnesota Social Security Disability Determination Services included a diagnosis of status post fibrous dysplasia, right humeral head with surgical removal of the head, insertion of prosthesis and fibular graft with residual pain and limitation of motion of the shoulder joint.  A September 1998 examination by Minnesota Social Security Disability Determination Services included a physical examination of the upper extremities and an x-ray of the right humerus, which revealed degenerative changes and demineralization located around the glenoid.  It also revealed an old, healed fracture deficit of the humerus.  See VBMS, 11/30/83 SSA/SSI letter, p. 5, 31, 115; 11/30/83 Private Treatment Record, p. 26; 9/12/98 SSA Medical Records, p. 5.

The Veteran continued to seek VA treatment for his right arm and shoulder disorder from May 1995 to December 2006.  A May 1995 radiologist's report revealed total shoulder arthroplasty on the right with some subluxation and sclerotic proximal humerus with healed fracture of the mid shaft of the humerus.  A February 2001 radiologist's report noted increased degenerative changes at the superior margin of the glenoid, while a September 2002 radiologist's report noted severe degenerative changes of the glenoid fossa as well as evidence of cortical deformity of the upper humeral shaft.  In December 2006, the Veteran complained of right shoulder pain, and denied any injury to the shoulder but reported a history of right shoulder problems in the past.  A computed tomography (CT) scan of the humerus revealed a high-riding shoulder consistent with rotator cuff insufficiency and status post right shoulder arthroplasty with degenerative arthropathy of the acromioclavicular and glenohumeral joints.  See VBMS, 3/3/08 VA Treatment Records (Bay Pines 5/10/95-8/7/07), p. 5, 12, 111, 145; 4/18/14 VA Treatment records (Bay Pines VAMC 07/2001 to Present), p. 256.

As discussed above, in January 2007, the Veteran alleged for the first time an in-service jeep accident in 1965 during the course of seeking medical treatment for his right arm and shoulder.  The VA physician at the time noted that he did not have any records from the 1960s, but stated that the accident is consistent with a fracture of the humerus head and that it "seems [reasonable] to assume that his [right] shoulder problems was trauma origin since 1960s."  See 3/3/08 VA Treatment Records (Bay Pines 5/10/95-8/7/07), p. 142.  An August 2011 Nurse Practitioner Note reflected the Veteran's problems of degenerative joint disease of his right shoulder pain/bilateral shoulder pain due to a history of fracture of right humeral head and tumor removal of right humeral head status post hemiarthroplasty.  See VBMS, 4/18/14 VA Treatment Record (Gainsville VAMC 10/2007 to Present), p. 120.

A September 2012 VA examination reflected a 1980 diagnosis of "right proximal humerus fibrous dysplasia s/p resection 1980/1984 & Neer procedure 1984."  The medical history included the Veteran's contentions regarding an in-service jeep accident, which are discussed above.  The examiner noted acromioclavicular arthritis on the right, and total shoulder joint replacement in 1984 of his right shoulder with intermediate degrees of residual weakness, pain, and/or limitation of motion.  Imaging studies of the right shoulder also documented degenerative or traumatic arthritis.  The examiner opined that the Veteran's diagnosis of right proximal humerus fibrous dysplasia status post resection and Neer procedure was not caused by or related to the Veteran's active duty service, including his reported jeep accident in service and/or, if verified, his exposure to herbicides.  The examiner recited facts about fibrous dysplasia from medical literature, specifically that it is a condition that begins before birth and is caused by a gene mutation that affects the cells that produce bone, causing chemical irregularity in a specific bone protein; that the presence of abnormal bone is often not discovered until childhood, adolescence, or even adulthood; that fibrous bone gradually grows and expands over a period of years, causing a weakened area of the bone, which can cause pain; that it can crack or fracture and may lead to deformity; and that any bone may be affected, although one of the most common is the upper arm bone.  The examiner further stated that, although the Veteran alleged trauma to his right arm in active duty, that is not a medically recognized cause of fibrous dysplasia.  Additionally, the examiner noted that fibrous dysplasia is not a recognized presumptive disease of Agent Orange exposure.

In May 2014, the September 2012 VA examiner provided an addendum, in which she clarified that fibrous dysplasia is a genetic defect that begins before birth, and further opined that there is no evidence of any additional disability due to disease or injury superimposed upon such defect during service.  Additionally, the examiner opined that the jeep accident, if it occurred, had "absolutely no relationship with fibrous dysplasia or claimed arthritis," and explained that the cause of fibrous dysplasia is a genetic defect, not trauma.  As such, the only significant effect of a motor vehicle accident would be to cause a fracture on an already compromised bone.  Regarding the Veteran's arthritis of the right shoulder, the examiner opined that it is not related to his military service, to include the jeep accident in service and/or his exposure to herbicides.  She further stated that there is no objective evidence of arthritis of the right shoulder manifesting within one year of the Veteran's service discharge in May 1966.  She noted that in general osteoarthritis takes several years to develop and become detectable on x-rays, and that secondary arthritis occurring as a result of significant trauma would generally be due to fracture of a joint/bone, of which there is no objective evidence in this case.  The examiner noted that the Veteran stated in his September 2012 VA examination that he did not report the accident and there was no documentation of such accident in his service treatment records, which the examiner stated would have been improbable had there been any significant injuries.  Furthermore, the Veteran denied any fractures or treatment after the claimed accident.  The examiner noted that the Veteran's STRs are silent for any right humerus/shoulder evaluations and treatment for the next two years following the alleged accident and is also not mentioned in the Veteran's separation examination.

A.  Right Arm and Shoulder Disorder - Fibrous Dysplasia

The Veteran first complained of right shoulder pain in March 1980 and was subsequently diagnosed with fibrous dysplasia.  Based upon the description and explanation provided by the VA examiner in her September 2012 VA examination report and her May 2014 addendum, fibrous dysplasia is a genetic defect that begins before birth, as distinguished from a congenital disease, and that is caused by a gene mutation that affects the cell that produces bone.  As such, it is not a compensable disability.  See 38 C.F.R. § 3.303(c).

Additionally, the Board finds that there is no additional disability due to aggravation during service of the fibrous dysplasia by a superimposed disease or injury.  The VA examiner in her May 2014 addendum specifically opined that there is no evidence of any additional disability due to disease or injury superimposed upon such defect during service.  Whether there are any superimposed disabilities are matters which require medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no other medical opinion that conflicts with the May 2014 VA examiner's opinion.

As the Veteran's fibrous dysplasia is a congenital defect, the Board concludes that service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Right Arm and Shoulder Disorder - Degenerative Joint Disease

The Veteran's right arm and shoulder disorder was first noted to have degenerative changes in September 1998 in SSA records.  Such degenerative conditions were also noted in February 2001, September 2002, and December 2006, before being diagnosed as degenerative joint disease (DJD) of the right shoulder in August 2011.

There is no evidence of the Veteran's DJD, or arthritis, manifesting to a compensable degree within one year of service.  The record does not reflect any diagnosis or treatment of DJD or any mention of degenerative changes of the Veteran's right shoulder until September 1998, more than 32 years after separation from active duty service.  The VA examiner in her May 2014 addendum also opined that there is no objective evidence of arthritis of the right shoulder manifesting within one year of the Veteran's separation from active duty service.  As such, the presumptive service connection provisions of chronic diseases under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) do not apply in this case.

The Board also finds that the weight of competent and credible evidence demonstrates that symptoms associated with right shoulder problems have not been continuous since separation from service.  In May 1980, the Veteran did speculate that in retrospect he may have had discomfort in his right arm going back to the age of 20.  However, considering all of the evidence of record, the Board finds that the purported statement lacks probative value because it is a statement of mere possibility rather than one of probability.  See 38 C.F.R. § 3.102 (statements that involve "pure speculation or remote possibility" are not within the range of probability); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that the illnesses might have been caused by service radiation exposure is insufficient to establish service connection).

Additionally, the Veteran asserted in January 2007 that he experienced soreness in his right shoulder due to a motor vehicle accident, and in August 2007 that he had chronic pain symptoms since 1966 when he injured his shoulder in service.  However, at his September 2012 VA examination, the Veteran denied any fracture or treatment after the alleged accident.  Furthermore, the remaining evidence does not demonstrate any complaints, medical treatment, or diagnosis relating to his right arm or shoulder until March 1980, when the Veteran first complained of right shoulder pain and stated that the pain began about one month prior.  The lack of complaints, diagnosis, and treatment from either private or VA medical professionals for about 14 years weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Therefore, no chronicity of the shoulder injury or continuity of symptomatology is displayed.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1331.

In this case, the Veteran also alleges that his current right arm and shoulder condition could be the result of in-service exposure to Agent Orange.  Fibrous dysplasia and arthritis are not included in the list of diseases associated with exposure to herbicide agents.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e).  As such, the Board finds that the presumptive service connection provisions of herbicide exposure do not apply in this case.

Finally, the Board acknowledges the Veteran's assertions of an in-service motor vehicle accident.  However, there is no evidence of the accident, any complaints or injuries resulting from the accident, or any treatment received as a result.  Furthermore, as the Veteran had received treatment for various other medical issues during his almost two year period in active duty service, including a backache, chest pain, cough, sore throat, fever, a cut thumb, extreme nervousness, diarrhea, rash, skin abrasion, burn, nose bleed, headache, swollen toe, and urinary problems, the records demonstrate that an injury resulting from a motor vehicle accident involving a tank hitting the Veteran's jeep is the type of injury for which the Veteran would have sought treatment had it occurred.

The Board also notes the inconsistencies in the Veteran's recollection of the motor vehicle accident.  In the Veteran's January 2007 claim, he stated that the tank driver ran into the jeep the Veteran was driving, stopping in the front seat of the jeep, and that both he and the tank driver were administratively disciplined.  Also in January 2007, when he filed to reopen his claim for his right arm and shoulder disorder, he reported to a VA physician that the tank hit the back of his jeep, causing him to hit his right shoulder with the front bumper of the jeep and the speed sign, without further explanation or details.  He reported soreness of his right shoulder as a result.  Then in his September 2012 VA examination report, he stated that he merely "bumped" his arm during a motor vehicle accident, noting for the first time the date range of the accident (1963 or 1964, which would have been at the beginning of his service) and details regarding pulling over and stopping to pick up a tow hook and pushing his passenger out of the way.  At that time, he stated that he never reported the accident and denied any fracture or treatment afterwards.

The Board notes that the in-service jeep accident is first raised at the time he filed his claim to reopen this issue, and that the accident and a January 2007 VA orthopedic physician nexus opinion are the pieces of evidence upon which the May 2012 decision to reopen the claim based upon new and material evidence is based.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

For these reasons, the Board finds that the Veteran's statements regarding the in-service injury and alleged resulting chronic pain since then are not credible.

Even if the Veteran's statement regarding his right arm and shoulder injury in-service is considered to be credible, the record fails to establish a causal relationship between the current disability and any such injury during service.  In the May 2014 addendum, the VA examiner stated that the jeep accident, if it occurred, had "absolutely no relationships with . . . claimed arthritis."  Furthermore, the VA examiner stated that the Veteran's arthritis of the right shoulder is not related to his military service, to include the jeep accident in service and/or his exposure to herbicides.  Although the Veteran relies on the January 2007 opinion of a VA orthopedic physician who opined that it seemed reasonable to assume that the Veteran's right shoulder problems were caused by trauma, specifically the jeep accident, in the 1960s, the Board finds this opinion to have little probative value as it was based purely on the Veteran's statement of his medical history, did not include the review of any of the medical records from the time of the accident, and did not discuss or reflect the Veteran's diagnosis of fibrous dysplasia, which is a congenital defect.  As such, there is no competent, probative, or persuasive evidence contradicting the VA examiner's opinion as to the nexus element.

The Board notes that medical records from 1995 and 1998 reveal a healed fracture.  The Veteran may be competent to provide evidence with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, he is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to an etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.  As such, although the Veteran reports soreness in his shoulder after the alleged jeep accident, the Veteran is not competent to state whether a fracture occurred as a result.  In any case, medical records from October 1985 explain that the Veteran had an incompletely healed fracture in his humerus as a result of the bone graft.  Additionally, the Veteran also briefly mentioned at his October 1983 VA examination that after the benign tumor was removed, he slipped and fell, fracturing his arm.  Thus, the Board finds that the evidence supports that any such fracture in the Veteran's humerus or shoulder is a result of post-service events and not the alleged in-service jeep accident.

Therefore, the evidence weighs against a finding that the Veteran's right arm and shoulder disorder began during service, is related to the Veteran's alleged in-service accident, is related to exposure to herbicides, or is related to service in any other way.  Accordingly, service connection for a right arm and shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for a right arm and shoulder disorder, to include as secondary to herbicide agent exposure, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


